DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed November 5, 2021 has been received and entered.  The text of those sections of Title 35, U.S. Code, not included in this action can be found in a prior Office action.  Any rejection set forth in a previous Office action that is not specifically set forth below is withdrawn.
3.	Claims 38-57 are pending.
4.	In the reply filed on August 12, 2021, applicant elected Group IV, now claims 38-57, Apocynum venetum for species A and prostate cancer for species B with traverse.  The claims to the non-elected groups of invention have been cancelled.  
	The amendment of November 5, 2021 now requires the elected species of A. venetum in combination with at least one additional extract selected from an extract of Aloe barbadensis, an extract of Rheum palmatum L., an extract of Stephania tetrandra, an extract of Phellodendron chinense Schneid., an extract of Kuphorbia humifusa, an extract of Eclipta prostrata, an extract of Portulaca oleracea L., an extract of Sanguisorba officinalis L. (ES), Camellia sinensis var.assamica (Mast.) Kitamura, and Punica granatum.  Accordingly, the search of the species is extended to an additional species (see MPEP section 803.02).  The additional species is Rheum palmatum.  
5.	Claims 41, 43, 44, and 47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 


Claim Objections
7.	Claim 38 is objected to because of the following informalities:  “A. venetum” should read “Apocynum venetum” since this is the first recitation of Apocynum in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
8.	Claim 53 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 53 recites the limitation "said aqueous ethanol."  There is insufficient antecedent basis for this limitation in the claim.  Claim 53 currently depends from claim 43.  This appears to be a typographical error because claim 53 more logically depends from claim 52.  Claim 53 will be examined with this assumption.  However, appropriate correction of claim 53 is required.


Claim Rejections - 35 USC § 102
9.	Claim(s) 38-40, 42, 45, 46, 48-51, and 54-57 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larkins (WO 2013/037843).
This reference teaches a method for treating and preventing benign prostate hyperplasia by administering a composition comprising apocynin and paeonol.  Apocyin is an extract from Apocynum venetum, and paeonol is an extract from Rheum palmatum (see pages 5, 6, and 8 and claim 1).  The reference teaches that the composition can be in semi-liquid (yogurt, honey, syrup) or solid form and is formulated with carriers, additives, and diluents (see pages 15 and 16).  
The reference does not specifically teach that the administration of the A. venetum and R. palmatum extracts reduces the incidence of prostate cancer as claimed by applicant.  However, the reference treats subjects with a prostate and any subject with a prostate is arguably at risk for prostate cancer.  In addition, the reference also teaches that the composition is administered to a patient with a PSA level of above 10 ng/ml (see page 24).  The art defines this PSA level as being associated with a 50% increased chance of having prostate cancer (see “PSA Screening” https://zerocancer.org/learn/about-prostate-cancer/detection-diagnosis/psa-test/ - page 3).  Thus, the reference is treating a subject with a high risk for prostate cancer.  Therefore, the reference is considered to teach treating a subject in need of a reduction in the incidence of prostate cancer.
Larkins does not specifically teach that the administration of the A. venetum and R. palmatum extract inhibits the androgen receptor.  However, as discussed in MPEP section 2112.02, “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process…”.  The prior art method is structurally the same as the claimed method.  The same composition as claimed, an A. venetum extract and a R. palmatum extract, is .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 38, 52, and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larkins (WO 2013/037843) in view of “Basic Tools of Herbalism” (http://web.archive.org/web/20041211085720/http://earthnotes.tripod.com/basics.htm - web archived version from 12/11/2004).
The teachings of Larkins are discussed above.  The reference does not teach how the extracts of the plants are made.  However, the “Basic Tools of Herbalism” article teaches that both 50% aqueous ethanol and boiling water were well known solvents to use when creating an herbal extract (see pages 2 and 5).  Thus, an artisan of ordinary skill would reasonably expect that these well known solvents could be used with success when making the extracts taught by Larkins.  This reasonable expectation of success would have motivated the artisan to modify Larkins to include the specific use of 50% aqueous ethanol or boiling water as solvents.

11.	No claims are allowed.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655